PER CURIAM.
*379We affirm the judgment and sentence entered against Wilfredo Pereira after a jury found him guilty of dealing in stolen property. However, because the trial court failed to enter a written competency order after independently determining Pereira was competent to proceed, we remand for entry of a nunc pro tunc written order finding him competent. See Fla. R. Crim. P. 3.212(b), (c)(7) ; Dougherty v. State, 149 So.3d 672, 678-79 (Fla. 2014) (finding trial court may by stipulation decide issue of competency based on written reports alone but must enter written order if defendant is found competent to proceed); Ortiz v. State, 55 So.3d 724, 724 (Fla. 5th DCA 2011) (affirming judgment and sentence but remanding for entry of written competency order).
AFFIRMED; REMANDED with directions.
BERGER, WALLIS and EISNAUGLE, JJ., concur.